250 P.3d 196 (2011)
DESERT MOUNTAIN PROPERTIES LIMITED PARTNERSHIP, Plaintiff/Appellee/Cross-Appellant,
v.
LIBERTY MUTUAL FIRE INSURANCE COMPANY, Defendant/Appellant/Cross-Appellee.
No. CV-10-0339-PR.
Supreme Court of Arizona, En Banc.
May 12, 2011.
Fennemore Craig, P.C. By J. Randall Jefferies, Timothy Berg, Theresa Dwyer-Federhar, Louis D. Lopez, Meredith K. Marder, Phoenix, Attorneys for Desert Mountain Properties Limited Partnership.
David Bell & Associates, P.L.L.C., By David M. Bell, Howard L. Andari, Phoenix, Attorneys for Liberty Mutual Fire Insurance Company.
Haralson, Miller, Pitt, Feldman & McAnally, P.L.C., By Stanley G. Feldman, Tucson, Poli & Ball, P.L.C., By Michael N. Poli, Phoenix, Knapp & Roberts, P.C. By David L. Abney, Scottsdale, Attorneys for Amici Curiae Arizona Association for Justice/Arizona Trial Lawyers Association and United Policyholders.
Lewis and Roca, L.L.P., By Randy S. Papetti, Phoenix, Attorneys for Amicus Curiae Complex Insurance Claims Litigation Association.

OPINION
BERCH, Chief Justice.
¶ 1 We granted review in this case to consider (1) whether a commercial general liability (CGL) policy covers an insured's contractual liability for damage that caused only economic loss, (2) whether the CGL policy's contractual liability exclusion applies only when an insured has "assumed" another's liability by agreeing to indemnify or hold another harmless, and (3) whether an insured's voluntary expenditures to repair property damage caused by construction defects resulted from a "legal obligation" to pay "damages." We have jurisdiction under Article 6, Section 5(3) of the Arizona Constitution and A.R.S. § 12-120.24 (2003).
¶ 2 After considering the briefs and oral arguments, the Court affirms the opinion of the court of appeals on these issues for the reasons set forth therein.
CONCURRING: ANDREW D. HURWITZ, Vice Chief Justice, W. SCOTT BALES, A. JOHN PELANDER and ROBERT M. BRUTINEL, Justices.